DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of Applicant’s Remarks, see page 16, filed February 21, 2022, the Drawing Objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 17-18, filed February 21, 2022, with respect to Claims 1-2 and 18-30 have been fully considered and are persuasive.  The 35 USC 112(a) and 112(b) rejections of Claims 1-2 and 18-30 have been withdrawn. 
Applicant’s arguments, see pages 18-21, filed February 21, 2022, with respect to Claims 31-34 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 31-34 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 18-34, and 41-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach methods for feeding pieces of laundry to a subsequent laundry mangle or laundry folding machine, as described in Claims 1-2, 18-30 and 43-48,   inter alia, determining a point to grip the laundry using a first imaging device and pulling one piece of laundry out of a pile, detecting a corner of the laundry piece using a second imaging apparatus, using a double clamp having two clamping jaws to grip a part/section of an edge starting at the detected corner, pulling the laundry piece by the edge part/section onto a feed conveyor in a direction that is transverse to the feed direction of the conveyor, and using a third imaging apparatus to align the edge part/section on the feed conveyor.
The prior art fails to teach devices for isolating pieces of laundry to be fed to a laundry mangle or laundry folding machine, as described in Claims 31-34, that include the combination of, inter alia:, a belt conveyor for conveying a pile of laundry, an isolating apparatus having a gripper for gripping at least one piece of laundry from the pile, a first imaging apparatus assigned to the conveyor and the isolating apparatus/gripper, and a clamp following the isolating apparatus, wherein the gripper of the isolating apparatus is movable in two axes (i.e.,  “a simple two-dimensional movement of the gripper  (26) in a plane, in particular up and down as well as back and forth”, see Applicant’s response, page 19) and the conveyor is movable along a third axes (i.e., forward in the transport direction of the conveyor or in opposition to the transverse direction) so as to provide a simple isolating apparatus that “does not require a robot”, which is required in the isolating apparatus of the closest prior art, Sielermann, US 2016/0145055.
The prior art fails to teach devices for feeding pieces of laundry to a subsequent laundry mangle or laundry folding machine, as described in Claims 41-42,  wherein the devices include the combination of, inter alia, a conveyor for feeding at least one piece of laundry to the laundry . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,988,220, which is the corresponding issued US patent of Sielermann, US 2016/0145055.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652